Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 27



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  DAVID- JASON GUILLOU,                                                      CASE NO.:

          Plaintiff,

  v.

  TOY TECH MOTORS CORPORATION
  d/b/a SOUTH DADE TOYOTA OF
  HOMESTEAD,

        Defendant.
  ________________________________________/


  COMPLAINT FOR DAMAGES AND JURY DEMAND FOR VIOLATIONS OF FAMILY
                     AND MEDICAL LEAVE ACT


          Plaintiff DAVID- JASON GUILLOU (hereinafter referred to as “Plaintiff”), by and
  through undersigned counsel, sues Defendant, TOY TECH MOTORS CORPORATION
  d/b/a SOUTH DADE TOYOTA OF HOMESTEAD (hereinafter “Defendant” or “Toy Tech”), and
  alleges as follows:
                                      NATURE OF ACTION

       1. This action is brought under 42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964,

          42 U.S.C. §2000e et seq. (Title VII); and the Florida Civil Rights Act §760.01, et seq.,

          Florida Statutes (FCRA); the Americans with Disabilities Act (“ADA”); and Family and

          Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”) to redress Defendant’s FMLA

          violations due to Defendant’s unlawful termination of Plaintiff.

                                   JURIDICTION AND VENUE

       2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 29 U.S.C.

          § 2617 Family and Medical Leave Act (FMLA).


                                                   1
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 27



     3. The Southern District of Florida, Miami-Dade Division is proper under 28 U.S.C. § 1391

        (b)(1) because Defendant is a resident of, has agents, and/or transacts its affairs in this

        district.

     4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

        the events giving rise to this cause occurred in this district.

                                                PARTIES

     5. Plaintiff is an individual residing in Homestead, Florida and was a resident of Miami-Dade

        County, Florida for all times relevant to this action.

     6. Defendant is a For Profit Florida Corporation located in Miami-Dade County.

     7. At all times relevant to this action, Plaintiff was an employee of Defendant.

     8. At all times relevant to this action, Defendant was an employer within the meaning of the

        FMLA.

     9. At all times relevant to this action, Defendant is an employer with 50 or more employees.

                                      STATEMENT OF FACTS
     10. Plaintiff brings forth this action in Federal Court pursuant to the 42 U.S.C. § 1981, FMLA,

        Title VII and ADA.

     11. Defendant hired Plaintiff Guillou in August 2017.

     12. Defendant hired Plaintiff GUILLOU to be Defendant’s Rent A Car’s (“hereinafter referred

        to as “TRAC”) Director/Manager.

     13. From Plaintiff GUILLOU’S date of hire until his unlawful termination, Plaintiff

        GUILLOU received satisfactory feedback from Defendant and the leadership team about

        his work performance.

     14. At all relevant times, Defendant considered Plaintiff GUILLOU to be a good employee.



                                                   2
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 27



     15. At all relevant times, Plaintiff GUILLOU was the only Black employee in a leadership role

        at Defendant.

     16. At all relevant times, Defendant and Defendant’s leadership treated Plaintiff GUILLOU

        differently because of his race and national origin.

     17. At all relevant time, Plaintiff GUILLOU suffered a torn rotator cuff and the resulting

        surgery is a serious medical condition under the FMLA.

     18. In or around March 2018, Plaintiff discovered a torn rotator cuff. Plaintiff was treated for

        the tear and continued to work.

     19. It was later discovered that Plaintiff would require surgery to repair the torn rotator cuff.

     20. On or about September 28, 2018, Plaintiff informed Lucy Bendetti (hereinafter referred to

        as “BENDETTI”), owner of Defendant, of his need for surgery.

     21. Surgery to repair the torn rotator cuff was scheduled for October 5, 2018.

     22. Mrs. Bendetti requested that Plaintiff attend a Department Head meeting that was

        scheduled for October 3, 2018 to discuss his absence.

     23. On or about October 3, 2018, Defendant was on notice that Plaintiff was entitled to FMLA.

     24. On or about October 3, 2018, Plaintiff attended said Department Head meeting where Mrs.

        Bendetti discussed the plan for coverage while Plaintiff was out, with the understanding

        that Plaintiff would still be working on whatever he could from home.

     25. The majority of Plaintiff’s job duties could be accomplished over the telephone and with

        access to a computer.

     26. On or about October 5, 2018, Plaintiff had surgery on his torn rotator cuff.

     27. During the time after surgery, Plaintiff continued working for Defendant and

        communicating with Defendant via email, phone and text messages.



                                                   3
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 27



     28. Plaintiff continued to receive his regular paycheck by way of direct deposit throughout the

        month of October.

     29. On or about October 28, 2018, Plaintiff received a text message from BENDETTI asking

        about his recovery and whether he would be able to attend the Department Head’s meeting

        on November 6, 2018.

     30. Plaintiff could not attend the November 6, 2018 Department Head’s meeting because

        Plaintiff had a scheduled doctor’s appointment for that morning.

     31. Plaintiff advised Defendant that he would need additional time in the future to continue

        attending his scheduled appointments with his doctors to treat his serious medical

        condition.

     32. On or about November 6, 2018, Plaintiff was contacted by Boris Lopez (hereinafter

        referred to as “LOPEZ”), Defendant’s General Sales Manager, asking to meet in person.

        Plaintiff said yes to the meeting with LOPEZ, however, LOPEZ never responded.

     33. On or about November 16, 2018, Plaintiff was not paid by direct deposit as had been the

        norm for the year Plaintiff had worked for Defendant. Plaintiff was notified that a physical

        check was in the office and he needed to pick it up by Monday, November 19,2018.

     34. On or about November 19, 2018, Plaintiff went to the Human Resources office to get his

        paycheck. He was told that the check that LOPEZ had the check and the check would be

        sent by mail.

     35. On November 20,2018, Plaintiff was told the check was now in the office, Plaintiff’s wife

        later retrieved the paycheck from LOPEZ.

     36. On November 21, 2018, LOPEZ asked Plaintiff for medical documentation to justify his

        absence.



                                                  4
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 27



     37. On or about November 26, 2018, Plaintiff sent all relevant medical documents to Malenys

        Valdes (hereinafter referred to as “VALDES”), Human Resource Manager, via email.

     38. On or about November 27, 2018, Plaintiff received an email from VALDES, indicating

        that she had received the relevant documents.

     39. On or about November 27, 2018, Plaintiff’s wok email account was deleted.

     40. Plaintiff was unable to complete his job duties as a result of not having access to the

        company email.

     41. On or about November 30, 2018, Plaintiff was not paid by Defendant. Plaintiff contacted

        VALDES. VALDES informed Plaintiff that because he was on FMLA he would not be

        paid.

     42. Plaintiff then asked VALDES for the terms of his FMLA, VALDES then directed Plaintiff

        to the Employee Handbook for an understanding of FMLA and Defendant’s policies

        relating to FMLA.

     43. On or about November 16, 2018, Plaintiff was placed on FMLA leave.

     44. On or about December 6, 2018, Plaintiff sent an email to VALDES asking for specifics

        regarding his current FMLA status. VALDES did not respond.

     45. On or about December 10, 2018, Plaintiff sent a second email to VALDES, again,

        VALDES did not respond to Plaintiff’s inquiries regarding his FMLA.

     46. Up until Plaintiff’s termination, Defendant had not explained to Plaintiffs rights to leave

        under the FMLA.

     47. Defendant replaced Plaintiff GUILLOU with an individual who is Hispanic and

        significantly younger than Plaintiff.




                                                  5
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 27



     48. All conditions precedent have occurred or been met, which includes the filing of a charge

        of discrimination with the U.S. Equal Employment Opportunity Commission prior to one

        hundred eighty (180) days from the filing of this Complaint and the issuance of a Notice

        of Right to Sue on December 4, 2019.

     49. Defendant discriminated against and terminated Plaintiff GUILLOU on the basis of

        Plaintiff’s disability, race, color, and national origin, and because Plaintiff complained or

        opposed the unlawful conduct of Defendant related to the above protected classes.

     50. Defendant retaliated against Plaintiff GUILLOU for engaging in protected activity.

     51. The above are just some examples of the unlawful discrimination and retaliation to which

        Defendant subjected Plaintiff.

     52. Plaintiff GUILLOU claims actual discharge and also seeks reinstatement.

     53. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

        victimized, embarrassed, and emotionally distressed.

     54. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

        financial hardships and irreparable damage to Plaintiff’s professional reputation.

     55. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

        continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

        compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

        emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

        pecuniary losses. Plaintiff further claims aggravation, activation, and/or exacerbation of

        any preexisting condition.

     56. As Defendant’s actions were malicious, willful, outrageous, and conducted with full

        knowledge of the law, Plaintiff demands punitive damages against Defendant.



                                                  6
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 27



     57. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

     58. The above are just some examples of unlawful discrimination and retaliation to which the

        Defendant subjected Plaintiff.

                             AS A FIRST CAUSE OF ACTION
                               DISCRIMINATION UNDER
                        THE AMERICANS WITH DISABILITIES ACT

     59. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

        through 58 and further alleges as follows.

     60. Plaintiff claims Defendant violated Title I of the Americans with Disabilities Act of 1990

        (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United

        States Code, beginning at section 12101.

     61. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

        discriminate against a qualified individual with a disability because of the disability of such

        individual in regard to job application procedures, the hiring, advancement, or discharge

        of employees, employee compensation, job training, and other terms, conditions, and

        privileges of employment.”

     62. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

        against a qualified individual on the basis of disability’ includes … (4) excluding or

        otherwise denying equal jobs or benefits to a qualified individual because of the known

        disability of an individual with whom the qualified individual is known to have a

        relationship or association.”

     63. Plaintiff GUILLOU suffered a torn rotator cuff, which required surgery to repair.

     64. Plaintiff notified Defendant of his need for surgery, Defendant acknowledged his request

        and in turn granted leave.


                                                  7
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 27



     65. Defendant asked Plaintiff GUILLOU to work during his leave despite Plaintiff

        GUILLOU’S entitlement to FMLA.

     66. Prior to Plaintiff GUILLOU’S surgery to repair his torn rotator cuff, Defendant failed to

        inform Plaintiff GUILLOU of his entitlement to FMLA.

     67. Plaintiff GUILLOU was repeatedly asked when he would be returning to work after his

        surgery.

     68. Shortly after Plaintiff GUILLOU’S surgery, Plaintiff GUILLOU began working remotely

        as requested by Defendant.

     69. Defendant violated the section cited herein by creating and maintaining discriminatory

        working conditions, and otherwise discriminating and retaliating against the Plaintiff

        because of Plaintiff’s surgery and the necessary time to recover.

     70. Defendant violated the above and Plaintiff suffered numerous damages as a result.


                           AS A SECOND CAUSE OF ACTION
                                RETALIATION UNDER
                       THE AMERICANS WITH DISABILITIES ACT

     71. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

        through 58 and further alleges as follows.

     72. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against

        any individual because such individual has opposed any act or practice made unlawful by

        this chapter or because such individual made a charge, testified, assisted, or participated in

        any manner in an investigation, proceeding, or hearing under this chapter.

     73. Plaintiff GUILLOU informed Defendant and Defendant’s BENDETTI of his torn rotator

        cuff and his surgery.

     74. Defendant’s BENDETTI made numerous attempts to remove Plaintiff GUILLOU from his

                                                  8
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 27



        position.

     75. Plaintiff GUILLOU objected to Defendant’s attempts to remove him from his position.

     76. Defendant terminated Plaintiff GUILLOU’S employment with Defendant as a result of his

        disability.

     77. Defendant violated the above and Plaintiff suffered numerous damages as a result.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                violation of the ADA;

                b. Issue an order prohibiting further discrimination;

                c. Order equitable relief including but not limited to back pay, reinstatement or front

                pay in lieu of reinstatement, and all other equitable relief provided in the ADA;

                d. Award Plaintiff all compensatory and liquidated damages provided for in the

                ADA; and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.

                              AS A THIRD CAUSE OF ACTION
                            HOSTILE WORK ENVIRONMENT UNDER
                           THE AMERICANS WITH DISABILITIES ACT

     78. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

        paragraphs 58 above.

     79. Defendant, BENDETTI and LOPEZ subjected Plaintiff GUILLOU to harassment and the

        harassment was motivated by Plaintiff GUILLOU’S disability.

     80. Defendant and LOPEZ treated Plaintiff GUILLOUS harshly and ultimately terminated

        Plaintiff GUILLOU because of his disability.



                                                   9
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 27




      81.The conduct was so severe and pervasive that a reasonable person in Plaintiff GUILLOU’S
         position would find Plaintiff GUILLOU’S work environment to be hostile or abusive.

      82. Defendant failed to exercise reasonable care to prevent racial harassment in the workplace

         by failing to establish an explicit policy against harassment in the workplace on the basis

         of race, failing to fully communicate the policy to its employees, and/ or failing to provide

         a reasonable way for Plaintiffs to make a claim of harassment to higher management, and

         failing to take reasonable steps to promptly correct the harassing behavior raised by

         Plaintiff.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of the ADA;

                        b. Issue an order prohibiting further discrimination;

                        c. Order equitable relief including but not limited to back pay, reinstatement

                        or front pay in lieu of reinstatement, and all other equitable relief provided

                        in the ADA;

                        d. Award Plaintiff all compensatory and liquidated damages provided for in

                        the ADA; and

                        e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                        judgment interest and such other and further relief as the Court deems

                        proper.

                              AS A FOURTH CAUSE OF ACTION
                      RACIAL DISCRIMINATION AND HARASSMENT § 1981

      83. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 58 above.

                                                  10
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 27



      84. This is an action for discrimination and harassment because of race and national origin

         under Section 1981. Plaintiff is a Haitian Black man.

      85. Plaintiff was the only Black and Haitian in leadership at Defendant.

      86. At all times relevant, Plaintiff GUILLOU was treated differently because his race and his

         Haitian background.

      87. After Plaintiff GUILLOU’s unlawful termination, Defendant replaced Plaintiff GUILLOU

         with a white Hispanic male.

      88. Defendant and Defendant’s LOPEZ subjected Plaintiff GUILLOU to a hostile work

         environment because he is a Black man.

      89. Defendant constantly enforced a purposefully discriminatory pattern and practice of

         depriving Black individuals of the equal rights described therein, in further violation of

         42 U.S.C. §1981.

      90. As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff has been

         denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

         contractual relationship which provided substantial compensation and benefits, thereby

         entitling him to injunctive and equitable monetary relief; and having suffered such

         anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of

         Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

      91. As alleged above, Defendant acted with malice or reckless indifference to the rights of

         the Plaintiff and copious other individuals named herein, thereby entitling Plaintiff to an

         award of punitive damages.

      92. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                  11
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 12 of 27



      93. Plaintiff makes a claim against Defendant under all of the applicable paragraphs of 42

         U.S. Code § 1981.

      94. Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and unlawfully

         retaliated against Plaintiff in violated of 42 USC 1981.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of 42 U.S.C. § 1981; and

                 b. Issue an order prohibiting further discrimination; and

                 c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                 with all promotions and seniority rights to which he is entitled, or award front pay

                 in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                 2000e-5; and

                 d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                 and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                                AS A FIFTH CAUSE OF ACTION
                          HOSTILE WORK ENVIRONMENT UNDER § 1981

      95. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 58 above.

      96. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered and that the working

         environment was intimidating, hostile or abusive.

                                                  12
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 13 of 27



      97. The harassing conduct was directly connected to Plaintiff GUILLOU race and national

         origin.

      98. Defendant delegated LOPEZ the supervisory authority to control Plaintiff GUILLOU’S

         work environment. Defendant abused that authority by creating a hostile work

         environment. A reasonable person subjected to Plaintiff GUILLOU’S working

         environment would believe Defendant’s conduct was severe or pervasive enough to have

         altered the terms and conditions of employment and render the working environment

         intimidating, hostile or abusive.

      99.Defendant’s discriminatory conduct was not welcomed by Plaintiff GUILLOU.
      100.         As a result of the hostile work environment, Plaintiff suffered a “tangible

         employment action” defined as a significant change in employment status, failure to

         promote, reassignment with significantly different responsibilities, and/or a decision

         causing a significant change in benefits.

      101.         Defendant failed to exercise reasonable care to prevent racial harassment in the

         workplace by failing to establish an explicit policy against harassment in the workplace on

         the basis of race, failing to fully communicate the policy to its employees, and/ or failing

         to provide a reasonable way for Plaintiffs to make a claim of harassment to higher

         management, and failing to take reasonable steps to promptly correct the harassing

         behavior raised by Plaintiff.

      102.         As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages,

         including, but not limited to: past and future lost wages, mental pain and suffering;

         humiliation; emotional distress; diminishment of career opportunities; harm to business




                                                     13
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 14 of 27



         reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

         suffering, both tangible and intangible.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

             a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

             42 U.S.C. § 1981; and

             b. Issue an order prohibiting further discrimination; and

             c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with

             all promotions and seniority rights to which he is entitled, or award front pay in lieu of

             reinstatement, and all other equitable relief provided; and

             d. Award Plaintiff all compensatory damages provided; and

             e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest

             and such other and further relief as the Court deems proper.

                                     AS A SIXTH CAUSE OF ACTION
                                      RETALIATION UNDER § 1981

      103.      Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      104.      Defendant, BENDETTI and LOPEZ discriminated against Plaintiff GUILLOU

         because he was a black Haitian.

      105.      Plaintiff GUILLOU complained to LOPEZ and BENDETTI about the

         discriminatory treatment he received based on his race and national origin.

      106.      Plaintiff GUILLOU was terminated after he complained about the discriminatory

         treatment based on his race and national origin.

      107.      Shortly after Plaintiff GUILLOU’S complaints, Defendant terminated Plaintiff

         GUILLOU.

                                                    14
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 15 of 27



      108.      The retaliatory actions taken against Plaintiff GUILLOU world deter a reasonable

         person from making or maintaining a complaint of discrimination and/or harassment

         against Defendant.

      109.      Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                        a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of 42 U.S.C. § 1981; and

                        b. Issue an order prohibiting further discrimination; and

                        c. Order equitable relief including but not limited to back pay, reinstating

                        Plaintiff with all promotions and seniority rights to which he is entitled, or

                        award front pay in lieu of reinstatement, and all other equitable relief

                        provided; and

                        d. Award Plaintiff all compensatory damages provided; and

                        e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
                        judgment interest and such other and further relief as the Court deems
                        proper.

                             AS A SEVENTH CAUSE OF ACTION
                     RACIAL DISCRIMINATION AND HARASSMENT UNDER
                                       TITLE VII

      110.      Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      111.      Title VII states in relevant part as follows:



                                                  15
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 16 of 27



         (a) Employer practices: It shall be an unlawful employment practice for an employer:

             (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

                 against any individual with respect to his compensation, terms, conditions, or

                 privileges of employment, because of such individual’s race, color, religion, sex, or

                 national origin;

      112.       Plaintiff GUILLOU’S race and national origin was a motivating factor in the

         Defendant’s treatment of Plaintiff GUILLOU, including but not limited to terminating his

         employment.

      113.       Defendant’s LOPEZ intentionally altered Plaintiff GUILLOU’S work environment

         because of his race.

      114.       Defendant treated Plaintiff GUILLOU less favorably than similarly situated

         employees outside Plaintiff’s protected class.

      115.       Defendant’s LOPEZ intentionally subjected Plaintiff GUILLOU to a hostile work

         environment on account of Plaintiff GUILLOU’S race and national origin.

      116.       Defendant Toy Tech engaged in unlawful employment practices prohibited by 42

         U.S.C. 2000e et seq., by harassing and otherwise discriminating against Plaintiff as set

         forth herein.

      117.       Defendant Toy Tech violated the above and Plaintiff suffered numerous damages

         as a result.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of Title VII of the Civil Rights Act of 1964; and

                         b. Issue an order prohibiting further discrimination; and



                                                  16
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 17 of 27



                         c. Order equitable relief including but not limited to back pay, reinstating

                         Plaintiff with all promotions and seniority rights to which he is entitled, or

                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided for in 42 U.S.C. 2000e-5; and

                         d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                         2000e-5; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                                  AS AN EIGTH CAUSE OF ACTION
                           HOSTILE WORK ENVIRONMENT UNDER TITLE VII

      118.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      119.       The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace

         which leaves any person feeling harassed or discriminated against, due to his or her gender,

         age, religion, national origin or race.

      120.       Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

         characteristic; and (2) was severe or pervasive enough to make a reasonable person of the

         same legally protected class believe that the conditions of employment were altered and

         that the working environment was intimidating, hostile or abusive.

      121.       The harassing conduct was directly connected to Plaintiff GUILLOU’S disability,

         race and national origin.

      122.       Plaintiff GUILLOU did not welcome Defendant’s conduct or comments.



                                                   17
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 18 of 27



      123.      Defendant delegated LOPEZ the supervisory authority to control Plaintiff

         GUILLOU’S work environment. Defendant abused that authority by creating a hostile

         work environment. A reasonable person subjected to Plaintiff GUILLOU working

         environment would believe Defendant’s conduct was severe or pervasive enough to have

         altered the terms and conditions of employment and render the working environment

         intimidating, hostile or abusive.

      124.      As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has

         suffered damages, including, but not limited to: past and future lost wages, mental pain and

         suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

         business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

         and suffering, both tangible and intangible.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of Title VII of the Civil Rights Act of 1964; and

                b. Issue an order prohibiting further discrimination; and

                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided; and

                d. Award Plaintiff all compensatory damages provided; and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.




                                                  18
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 19 of 27



                                   AS A NINTH CAUSE OF ACTION
                                   RETALIATION UNDER TITLE VII


      125.      Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      126.      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)

         provides that it shall be unlawful employment practice for an employer: “(1) to . . .

         discriminate against any of his employees . . . because she has opposed any practice made

         an unlawful employment practice by this subchapter, or because she has made a charge,

         testified, assisted or participated in any manner in an investigation, proceeding, or hearing

         under this subchapter.”

      127.      Shortly after Plaintiff AUGUSTE’S complaints, Defendant’s WASLHE terminated

         Plaintiff AUGUSTE.

      128.      The retaliatory actions taken against Plaintiff AUGUSTE world deter a reasonable

         person from making or maintaining a complaint of discrimination and/or harassment

         against Defendant.

      129.      Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of Title VII of the Civil Rights Act of 1964; and

                        b. Issue an order prohibiting further discrimination; and



                                                  19
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 20 of 27



                         c. Order equitable relief including but not limited to back pay, reinstating

                         Plaintiff with all promotions and seniority rights to which he is entitled, or

                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided; and

                         d. Award Plaintiff all compensatory damages provided-5; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                                    AS A TENTH CAUSE OF ACTION
                                    FCRA (RACE DISCRIMINATION)

      130.      Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      131.      This is an action to recover all damages, interest, equitable relief and attorney’s fees

         and costs on behalf of Plaintiff for violations of his state rights under the Florida Civil

         Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

      132.      Plaintiff GUILLOU is an individual of Haitian descent and is therefore a member

         of protected classes within the meaning of the applicable law.

      133.      Plaintiff GUILLOU was the only Haitian and Black employee working in

         leadership at Defendant.

      134.      At all relevant times, Plaintiff GUILLOU was an employee under the FCRA.

      135.      Plaintiff GUILLOU is and was protected against discrimination under the FCRA.

      136.      At all relevant times, Plaintiff GUILLOU was qualified to do his job and other jobs

         at Defendant.




                                                   20
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 21 of 27



      137.       At all relevant times, Defendant treated Plaintiff GUILLOU differently because he

         is black.

      138.       Defendant replaced Plaintiff GUILLOU with multiple Hispanic employees.

      139.       Defendant’s discrimination against Plaintiff GUILLOU was willful or with reckless

         indifference to his protected rights.

      140.       Plaintiff GUILLOU has been damaged as a direct and proximate result of

         Defendant’s illegal employment practices, including suffering economic damages,

         compensatory damages, emotional pain and suffering, inconvenience, mental anguish,

         outrage, loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and

         tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of the FCRA; and

                         b. Issue an order prohibiting further retaliation; and

                         c. Order equitable relief including but not limited to back pay, reinstatement

                         or front pay in lieu of reinstatement, and all other equitable relief provided

                         by Fla. Stat. § 760.01, et seq.; and

                         d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                         760.01, et seq.; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
                         judgment interest and such other and further relief as the Court deems
                         proper.




                                                   21
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 22 of 27



                                 AS AN ELEVENTH CAUSE OF ACTION
                                 FCRA (DISABILITY DISCRIMINATION)
      141.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 58 above.

      142.       This is an action to recover all damages, interest, equitable relief and attorney’s fees

         and costs on behalf of Plaintiff for violations of his state rights under the Florida Civil

         Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

      143.       Plaintiff GUILLOU is had surgery and was unable to complete daily life activities

         therefore a member of protected classes within the meaning of the applicable law.

      144.       At all relevant times, Plaintiff GUILLOU was an employee under the FCRA.

      145.       Plaintiff GUILLOU is and was protected against discrimination under the FCRA.

      146.       At all relevant times, Plaintiff GUILLOU was qualified to do his job and other jobs

         at Defendant.

      147.       At all relevant times, Defendant treated Plaintiff GUILLOU differently due to his

         disability and his necessary accommodations.

      148.       Defendant replaced Plaintiff GUILLOU with a member outside of Plaintiff’s

         protected class.

      149.       Defendant’s discrimination against Plaintiff GUILLOU was willful or with reckless

         indifference to his protected rights.

      150.       Plaintiff GUILLOU has been damaged as a direct and proximate result of

         Defendant’s illegal employment practices, including suffering economic damages,

         compensatory damages, emotional pain and suffering, inconvenience, mental anguish,

         outrage, loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and

         tangible injuries.



                                                   22
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 23 of 27



                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                       a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                       violation of the FCRA; and

                       b. Issue an order prohibiting further retaliation; and

                       c. Order equitable relief including but not limited to back pay, reinstatement

                       or front pay in lieu of reinstatement, and all other equitable relief provided

                       by Fla. Stat. § 760.01, et seq.; and

                       d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                       760.01, et seq.; and

                       e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
                       judgment interest and such other and further relief as the Court deems
                       proper.


                           AS A TWEVTH CAUSE OF ACTION
             INTERFERENCE WITH FMLA RIGHTS AGAINST DEFENDANT (FAILURE
                          TO PROVIDE FMLA INFORMATION)


      151.      Plaintiff realleges and incorporates by reference each allegation contained in

         paragraph 1 through 58 and further alleges as follows.

      152.      Plaintiff was employed by the Toy Tech, an entity which qualifies as an

         “employer,” as that term is defined in FMLA, 29 U.S.C. § 2611(4), because it is “engaged

         in commerce or in any industry or activity affecting commerce who employs 50 or more

         employees for each working day during each of 20 or more calendar workweeks in the

         current or preceding calendar year,” and as such is subject to the FMLA.




                                                 23
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 24 of 27



      153.      Plaintiff was an “eligible employee” as that term is defined in the FMLA, 29 U.S.C.

         § 2611(2)(a), because she has been employed for at least 12 months by Jackson for at least

         1,250 hours of service during the [previous] 12-month period.

      154.       Defendant Toy Tech was on notice that Plaintiff would be entitled to FMLA on

         October 3, 2018, as of October 5, 2018.

      155.      Plaintiff provided Defendant with the information regarding his serious medical

         condition as soon as he received it from the treating physician.

      156.      Plaintiff’s torn rotator cuff and the necessary surgery that followed was a serious

         medical condition.

      157.      On November 16, 2018, Defendant failed to notify Plaintiff of his eligibility status

         and rights under FMLA, failing to provide Plaintiff of his rights interfered with Plaintiff’s

         rights under the FMLA.

      158.      As a result, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

                a. Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                Plaintiff’s rights under the FMLA;

                b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, and lost future earnings capacity;

                c. Award Plaintiff liquidated damages;

                d. Award Plaintiff prejudgment interest on her damages award;

                e. Award Plaintiff reasonable costs and attorney’s fees;




                                                   24
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 25 of 27



                      AS A THIRTEENTH CAUSE OF ACTION
              VIOLATION OF THE FMLA BY DEFENDANT– RETALIATION

      159.      Plaintiff realleges and incorporates by reference each allegation contained in
         paragraph 1 through 58 and further alleges as follows.
      160.      Toy Tech was on notice that Plaintiff would be entitled to FMLA on October 3,

         2018, as of October 5, 2018.

      161.      At all times material, Plaintiff provided Defendant with proper notice of his serious

         medical condition.

      162.      Despite knowledge of Plaintiff’s entitlement to FMLA and placing Plaintiff on

         FMLA without notice, the Defendant terminated Plaintiff while he was on FMLA.

      163.      Defendant has intentionally engaged in unlawful employment practice in violation

         of the FMLA, by retaliating against Plaintiff for having been entitled to and further being

         placed on FMLA.

      164.      Plaintiff’s need for FMLA and being placed on FMLA was the direct and proximate

         cost of his termination.

      165.      As a result, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

                a. Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                Plaintiff’s rights under the FMLA;

                b. Reinstatement or compensatory mental damages;

                c. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, and lost future earnings capacity;

                d. Award Plaintiff liquidated damages;

                e. Award Plaintiff prejudgment interest on her damages award;



                                                 25
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 26 of 27



                  f. Award Plaintiff reasonable costs and attorney’s fees;

                  g. Award Plaintiff any further relief pursuant to the FMLA; and

                  h. Grant Plaintiff such other and further relief, as this Court deems equitable and

                  just.

                            AS A FOURTEENTH CAUSE OF ACTION
                                   UNJUST ENRICHMENT

      166.        In the alternative, Plaintiff realleges and incorporates by reference each allegation
          contained in paragraph 1 through 58 and further alleges as follows.
      167.        Plaintiff continued to work for Defendant through November 30, 2018.

      168.        Defendant last paid Plaintiff on November 17, 2018.

      169.        Defendant was aware of the services Plaintiff GUILLOU was providing, of the

          benefits those services provided and the Plaintiff’s expectation of being paid for his work.

      170.        Plaintiff GUILLOU maintained constant communication with Defendant and

          Defendant’s leadership throughout the recovery process.

      171.        Defendant assigned Plaintiff GUILLOU multiple tasks throughout his recovery,

          Plaintiff GUILLOU completed each assigned task.

      172.        Defendant accepted Plaintiff’s services and retained the benefits of those services.

      173.        As a result, Defendant has been unjustly enriched. Under the circumstances, it

          would be inequitable for the Defendant to retain the benefits without paying Plaintiff for

          the value of his services. In addition, Plaintiff is entitled to a reasonable fee for their

          services plus reimbursement of this costs associated with this action.

      WHEREFORE, Plaintiffs alternatively demand judgment against the defendants for the

   reasonable value of their services and/or the amount by which defendants were unjustly enriched,

   interest, costs, prejudgment interest and such other relief as the Court deems fair and just.



                                                    26
Case 1:20-cv-20367-KMW Document 1 Entered on FLSD Docket 01/28/2020 Page 27 of 27



                                           JURY DEMAND


          Plaintiff demands a trial by jury for the claims set forth in the complaint.


   Dated: January 23, 2020
                                                                              Respectfully Submitted,

                                                                               /s/ Tiffani-Ruth Brooks
                                                                                  Tiffani-Ruth Brooks
                                                                                 Fla. Bar No. 1010664
                                                                   Derek T. Smith Law Group. PLLC
                                                                        100 SE 2nd Street, Suite 2000
                                                                                    Miami, FLL 33131
                                                                                  Tel: (305) 946-1884
                                                                           Facsimile: (305) 503-6741
                                                                         tiffani@dereksmithlaw.com




                                                   27
